Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b)is allowed. Respondent Daniel Francis Murray is suspended from the practice of law for one year and until further order of the Court, with the suspension stayed after 90 days and respondent placed on probation for a period of two years, with probation to terminate after two years without further order of Court if respondent complies with the following conditions of probation, which will take effect on the effective date of the Court’s order of discipline: a. Respondent shall attend and successfully complete the course conducted by the Illinois Professional Responsibility Institute; b. Respondent shall abstain from the use of alcohol and any nonprescribed controlled substances; c. Respondent shall continue in his course of treatment for substance abuse with Riverside Resolve Center or such other qualified mental health provider acceptable to the Administrator; d. Respondent shall comply with all treatment recommendations of Riverside Resolve Center or such other qualified mental health provider; e. Respondent shall provide to Riverside Resolve Center, or such other qualified mental health provider, an appropriate release authorizing the treating provider to: (1) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s condition; (2) promptly report to the Administrator respondent’s failure to comply with any part of an established treatment plan; and (3) respond to any inquiries by the Administrator regarding respondent’s compliance with any established treatment plans; f. Respondent shall notify the Administrator within 14 days of any change in treatment providers; g. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health provider or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; h. Respondent shall participate in Alcoholics Anonymous by attending at least the number of meetings per week recommended by Riverside Resolve Center or such other mental health provider. Respondent is to maintain a log of his attendance at the meetings and submit it to the Administrator with his quarterly reports; i. Respondent shall maintain a sponsor in the 12-step program and shall provide the name, address and telephone number of the sponsor to the Administrator within 14 days of being placed on probation. Respondent shall request that the sponsor communicate with the Administrator in writing on a quarterly basis regarding respondent’s participation and progress in the 12-step program and report any lapses in sobriety or use of nonprescribed controlled substances to the Administrator within 72 hours of his or her knowledge of that use; j. Respondent shall report to the Administrator any lapse in his sobriety or use of any non-prescribed controlled substances within 72 hours of that usage; k. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; l. Respondent shall notify the Administrator within 14 days of any change of address; m. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; n. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; o. At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct; and p. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remaining period of suspension shall commence from the date of the determination that any term of probation has been violated and shall continue until further order of the Court. Suspension effective February 3, 2006.